DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 10 recites that the indicator correlates the amount of print media in the tray as a function of angle of rotation of the lift plate.  It isn’t understood as to how the indicator is based off both the sensor and rotation angle, or if only one of the two recited methods since an example providing both means of measurement is not disclosed. Further, the independent claim requires the sensor to be attached to the support member, wherein the applicant’s specification doesn’t disclose a means for determining rotation angle of the lift plate with a sensor mounted on the disclosed support member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10 /are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtani et al (US Pat No 8,231,124).
Regarding claims 1 and 7, Ohtani discloses an apparatus comprising: 
a lift plate (61) of a tray to hold a print medium;
a support member (19) positioned in a location relative to the lift plate; 
a sensor (41) attached to the support member to measure a distance of the lift plate from the sensor along a path that is offset from a portion of the lift plate to carry the print medium (e.g. the portion of the lift plate being to the right of hole 52 shown in figure 3); and 
a processor to: 
receive a measurement (see step 13 of figure 6) of the distance of the lift plate from the sensor; and 
output (see step 23 of figure 6) an indicator describing an amount of print media in the tray based on the measurement of the distance of the lift plate from the sensor.

Regarding claims 2 and 9, Ohtani discloses the processor is to send the indicator to a communication device remotely-located from the tray (e.g. personal computer, see column 15, lines 19-30).
Regarding claim 4, Ohtani discloses the sensor is to calculate a height of the lift plate relative to a bottom of the tray based on the measured distance of the lift plate from the sensor (e.g. as shown in figure 5).

Regarding claims 6 and 10, Ohtani discloses the indicator correlates the amount of print media in the tray as a function of an angle of rotation of the lift plate (as shown in the embodiment shown in figures 16 and 17).
Regarding claim 8, Ohtani discloses the processor is to generate a qualitative description of an amount of print media in the tray based on the object identifier value (e.g. a warning message that paper has or will run out, see S21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al in view of Bloomfield et al (US Pat No 9,791,568)
Regarding claims 3 and 11, it is noted that Ohtani fails to disclose the type of sensor used to determine the distance.  However, Bloomfield discloses a distance sensor used in a sheet feeding device wherein the sensor is a time-of-flight IR laser.  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Ohtani with the .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al.
Regarding claim 12, Ohtani discloses a machine-readable storage medium (ROM) comprising instructions that when executed cause a processor of an electronic device to:
detect (via 41) a print medium on a lift plate positioned in the tray;
automatically measure an angle of rotation of the lift plate as an amount of print media decreases on the lift plate (s70, figure 17);
It is noted that in the embodiment of figure 17 doesn’t disclose generating an indicated and transmitting said indicator.  However, Ohtani, in the embodiments shown in figures 6 and 10, generate an indicator that correlates the amount of print media (S23); and transmit the indicator to a communication device that is remotely-located from the tray (e.g. personal computer, see column 15, lines 19-30).  It would have been obvious to one having ordinary skill to have modified the device taught by Ohtani such that the method of determining the number of sheets remaining would output an indicator to a remote device to relay the number of sheets remaining on the tray (e.g. obvious to try with limited, predictable results).

Regarding claim 13, Ohtani discloses the indicator correlates the amount of print media in the tray as a function of an angle of rotation of the lift plate (as shown in the embodiment shown in figures 16 and 17).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al in view of Sung (US Pat No 5,700,003).
Regarding claim 15, it is noted that Ohtani fails to disclose the aspect of color-coded indicator for remaining amount of sheets.  However, Sung discloses a similar remaining sheet detecting device wherein the background discloses the use of color-coded indicators (see column 3, lines 15-34).  It would have been obvious to one having ordinary skill in the art to have modified Ohtani with the teachings of Sung to achieve the predictable result of displaying with high effect an amount remaining status to a user (e.g. obvious to try with limited, predictable results).

Response to Arguments
Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive.
In response to the applicant’s remarks relating to the 112 rejection of claims 6 and 10; the use of a rotation angle sensing device itself would be understood to one having ordinary skill reading the applicant’s specification.  However, the applicant’s claims require more than just the presence of a rotation angle sensing device, the device needs to be mounted to the claimed support member - the applicant’s recited support member 30 isn’t connected to the lift plate and therefore wouldn’t have a means for determining the amount of rotation of the lift plate. 
In response to the applicant’s argument that Ohtani fails to disclose the amended features of claims 1 and 7; while the differences between the prior art and the instant application are present, these differences aren’t recited in the claims so as to overcome the rejection of record.  As noted above, Ohtani still anticipates because the applicant’s language used in claim 1 is broad.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619